                       Case 2:01-cr-00231-CJB Document 129 Filed 04/18/19 Page 1 of 2
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                        Sheet 1



                                       UNITED STATES DISTRICT COURT
                                                         Eastern District
                                                       __________         of of
                                                                   District  Louisiana
                                                                                __________
          UNITED STATES OF AMERICA                                        Judgment in a Criminal Case
                     v.                                                   (For Revocation of Probation or Supervised Release)

                       ERROL CUTNO
                                                                          Case No. 01-231 "J"
                                                                          USM No. 27598-034
                                                                          Samuel J. Scillitani, Jr., Asst. FPD
                                                                                                   Defendant’s Attorney
 THE DEFENDANT:
 ✔ admitted guilt to violation of condition(s)
 G                                                          (see below)                   of the term of supervision.
 G was found in violation of condition(s) FRXQW V                                     after denial of guilt.
 The defendant is adjudicated guilty of these violations:

 Violation Number               Nature of Violation                                                            Violation Ended
 Statutory Condition             Defendant pled guilty to possession of hydrocodone,

                                  conspiracy to commit crime of home invasion and possession
                                  of cocaine.



        The defendant is sentenced as provided in pages 2 through             2       of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 G The defendant has not violated condition(s)                               and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant’s Soc. Sec. No.: 6854                      04/18/2019
                                                                                              Date of Imposition of Judgment
 Defendant’s Year of Birth:            1975

 City and State of Defendant’s Residence:                                                           Signature of Judge
 New Orleans, Louisiana
                                                                          CARL J. BARBIER, U.S. DISTRICT JUDGE
                                                                                                 Name and Title of Judge

                                                                          04/18/2019
                                                                                                           Date
                       Case 2:01-cr-00231-CJB Document 129 Filed 04/18/19 Page 2 of 2
AO 245D (Rev. )    Judgment in a Criminal Case for Revocations
                        Sheet 2— Imprisonment
                                                                                                  Judgment — Page   2       of   2
DEFENDANT: ERROL CUTNO
CASE NUMBER: 01-231 "J"

                                                               IMPRISONMENT

           The defendant is hereby committed to the custody of the )HGHUDOBureau of Prisons to be imprisoned for a total
term of:
8 months, with credit for time served since release from state custody.




     G The court makes the following recommendations to the Bureau of Prisons:




     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G    at                                  G a.m.         G p.m.       on                                        .
         G    as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G    before QRRQ on                                              .
         G    as notified by the United States Marshal.
         G    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                          By
                                                                                            DEPUTY UNITED STATES MARSHAL
